Citation Nr: 0336367	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
lung disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served in the Merchant Marine during World War 
II.  He had oceangoing service from October 8, 1945 to 
December 14, 1945, from January 10, 1946 to February 9, 1946, 
from March 7, 1946 to April 26, 1946, from June 5, 1946 to 
August 22, 1946, from August 29, 1946 to December 5, 1946, 
and from December 6, 1946 to December 31, 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  The 
appellant indicated in October 2001 that Y. M., M.D. (Dr. M.) 
had treated him for his lung disorder for approximately 20 
years.  Although a request for records was sent to Dr. M., no 
response was received.  The appellant did provide a statement 
from Dr. M. dated in October 2001.  Records from Dr. M. 
should be obtained.  The appellant should be notified if 
requests to obtain Dr. M.'s records continue to be 
unsuccessful.  See 38 C.F.R. § 3.159(e)(1) (2003).

Further, although the appellant has responded to an asbestos 
exposure questionnaire, the appellant did not include any 
information regarding his post service employment prior to 
1982.  This additional information should be obtained.  Also, 
the appellant has provided statements indicating that he has 
received monetary settlements from manufacturers of asbestos 
related products; however, the appellant has not provided 
information as to the reason for which he is receiving such 
settlements.  Additional information should be obtained.

Finally, VA is required to provide a medical examination when 
such a decision is necessary to make a decision on a claim.  
An examination is deemed "necessary" if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
38 C.F.R. § 3.159(c)(4) (2003).  The appellant has alleged 
exposure to asbestos during his service, and he has been 
shown to have a current respiratory disorder.  There is no 
medical opinion as to whether the appellant has an asbestos-
related lung disorder that was incurred in service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following action (VA will notify the appellant if further 
action is required on his part.):

1.  The RO should contact the appellant 
and request that he submit a complete and 
specific employment history from his 
separation from service in 1946 until 
1982.  The appellant should describe the 
majority of the duties that he was 
required to perform for each employer.

2.  The RO should make arrangements to 
obtain all the relevant records of 
treatment for a lung disorder during the 
period from 1981 to the present from Y. 
M., M.D. (Dr. M.) who provided a 
statement but no medical records in 
October 2001.  The appellant should be 
notified if requests to obtain Dr. M.'s 
records continue to be unsuccessful.  See 
38 C.F.R. § 3.159(e)(1) (2003).

3.  The RO should request the appellant 
to explain the nature of the 
representation provided by The Maritime 
Asbestosis Legal Clinic and to indicate 
if it is related to a lawsuit concerning 
asbestos exposure during the appellant's 
post service employment.  The appellant 
should be requested to provide all 
medical records related to that 
litigation/lawsuit.

4.  The RO should also provide notice to 
the veteran of the provisions of 38 
C.F.R. § 3.158 (2003) with respect to 
abandoned claims and the impact this 
would have should he fail to cooperate 
with the RO in their attempts to assist 
him in developing his claim by obtaining 
any of the evidence and records indicated 
in paragraphs above 2, 3, and 4 above.

5.  The RO should arrange for the 
appellant to have several chest 
radiographs made.  A designated "B 
reader" radiologist should then be asked 
to read and provide an interpretation of 
these radiographs.  (A "B reader" is 
one certified by examination to read and 
grade asbestos films.)

If the radiologist determines that a 
high-resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should also be accomplished.

All test results and findings should be 
included in the claims folder, along with 
a legible, detailed analysis of those 
results and findings.

6.  Following the above, the appellant 
should be accorded the appropriate VA 
respiratory examination by a Board 
Certified pulmonologist to determine 
whether the appellant has COPD or an 
asbestos-related lung disorder that is 
related to his military service.  The 
report of examination should include a 
detailed account of all manifestations of 
pulmonary pathology found to be present.

The examiner should express an opinion as 
to whether the appellant has an asbestos-
related lung disorder that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's active sea-going service, 
consisting of 354 days between August 
1945 and December 1946.

The examiner should also express an 
opinion as to whether the appellant's 
chronic obstructive pulmonary disease is 
"due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the appellant's active sea-going service, 
consisting of 354 days between August 
1945 and December 1946.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


